OFFICE   OF THE ATTORNEY      GENERAL   OF TEXAS
                            AUSTIN




Eon. J. E. McDonald, Cozmlssioner
Depsrtzmt of Agriculture
Austin, Texas
Dew     Sir:
                Opinion 113.O-1412




                                   ne state owned jacks
                                   rs on an annual lease
                                 are started on July 1st
                                 uring the year it is ne-
                              ransfers of these aoimils
                            Also it haprens, or at least
                                   , soae of these anl-
                       y the Comissioner and turned
                       'rdof Control for the board to

                   there is an expense incurred in
        *;Jo,turally
       the placments aP& tsanSpOrtatiGn      of such ani-
           , such as gnsoline,
       ?nals                    oil,    c3r end tmdler
       rspairs and foam and seals.
 Hon. J. E. %Donald, Commissioner,pags 2

    "The co;lpletsdappropriatiocbill does not
  provide any traveling expense. bill you please
  advise if the Department of Agriculture in *meet-
  ing the responsibilitiesimposed upon th6 Com-
  missioner by the provisions of H. B. 12 has the
  authority to use.a portion of the contingent of
  the Jack & Stallion Division to meet the above
  mentioned expense.
    **Finally,WE ars charged with the above men-
  tioned responsibilitiesas pointed out, and if
  we meet such responsibilitiesand incur such
  expenses, horrare v:6to pay the Same?"
     Article 51 of Vernon's Annotated Civil Statutes,
(H. B. 12, Acts Of the 45th Leg., 1937) provides for the
le-tising
        of state-owned jacks and'stallions;the appoint-
ment of caretaker; rules and regulations; title to the
animals to reTsin in state; allocation to Texas Prison
System; annual rental charge; bond; contracts, a spe-
cial Jack and Stallion Fund; disposition of said fund;
transferal of fund; and use of fund.
     We quore below certain provisions of this Act,
which indicate a legislative intent that the monies in
th6 special Jack and Stallion Fund be used for expenses
incurred in the leasing and distribution, transporta-
tion and disposition of state-owned jacks and stallions.
The follov:ingprovisions of Article 51 will be helpful
in throwing light upon the appropriation for the Jack-
Stallion Division in the General Departmental Appropria-
tion Bill of the Forty-sixthLegislature, i. e., Senate
Bill 427:
      "SEction 1. From and after the date of Sep-
   tenber 1, 1937, the Conmissionerof Agriculture
   of the St&e of T6XaS is hereby directed and au-
   thorized to distribute throughout the Stste of
   Texss, on a lesse basis as hereinafter Frovided,
   the jacks and stallions purchased by the State
   of Texas * * *I* The Commissioner of Agriculture
   shall.adoptand carry out reasonnble rules
   and regulations with respect to the leasing and
   distribution,care, use and maintenance of such
Hon. J. E. McDonald, Commissioner,page 3

    animals. Provided further that the title of
    all such jacks and stallions hereinbeforemen-
    tioned shall be and remein in the State of
    Texas
        L.* * *
         "Sec. 2. FSOXXXend after the effective date
    of this Act the Commissicner of Agriculture
    shall distributo,thejacks and stallions afore-
    said throughout the State of Texas where there
    iS rn0S.t
            need shown to competent and capable
    car6taksrswho shall agree and pay to the State
    Of Texas the sum of Thirty Dollars (530) in ad-
    vance as an annUs rental for the use of such
    jack Or stallion, as the cass may be, and who
    shall first enter into a written contract with
    the Commission&r of Agriculture all such condi-
    tions and terns as may be determinedby the
    Commissioner.+ * *
         Wet. 3. The money derived fro-sthe leasing
    of the anim%s hereinabove mentioned shall be
    deposited by the Commissioner of Agriculture in
    the State Treasury where it shall be set up as
    a 'SpecialJack and Stallion Fund' to be used
    by the Cozruissionerto pay the salariesof tw
    (2) conpetant supervisorsat not to exceed Eigh-
    teen LiundrodDollars ($1800) per year each for
    salaries and who shall receive the actual and
    necessary traveling expenses while av:ayfron
    Austin in the performance of their duti66, which
    expenses shall not exceed amounts alloIv6dother
    state employees under the terms and provisions
    of Senate Sill 138, Acts of the Forty-fifthLeg-
    islature,Regular Sessicn, 1937, and in no event
    shall the sslaries and expenses herein nuthor-
    ined exceed the amount collected CinnUally from
    the lease or hire of animals as herein provided,
          Wet. 4. ML moneys now on hand and accru-
     ing tc the Jack and Stallion Account under H. S.
     779, Acts of the Forty-fourth Legislature,Eegu-
    -1ar Session, and amended by H. B. 8, Chapter L95,
     Forty-fourth Legislature, Third Called Session,
Hon. J. E. McDonald, Commissioner,page I

    are'hereby transferred to the Special Jack and
    Stallion Fund to be used by the Commissionerof
    Agriculture for making refunds on breedings
    heretofore rcrorted in confornity ~5th refUnd-
    ing provisions of 8. B. 779, Acts of the l?egUlar
    Session of the Forty-fourth Legislature,and
    for the payment of 611 other expwses incurred
    in the administrationof this Act, subject to
    the bisnnial a~progri~tionfor the yesr ending
    August 31, 1939."
      The Legislaturerecognizsd that the leasing, dis-
 tribution, transportationand disposition of state-OKned
 jacks and stallionswould entail considerableexpense.
 It made its intent clear that the monies in the Jack-
 Stallion Fund v;;Ereto be US6d for the payment of all
 expenses incurred in the administrationof the Act.
 The jacks and stallions of the state ar6 a valuable
 property ahd demand considerable attention. Vhile in
 posseseion of the lessee, the state-ov.-nedjacks and
 stallions might or-might not receive adSqUat cars. It
 is a responsibilityof the Commissionerof iigSiCUltUr6
 to see that state-owned jacks and stallicns are ProTier-
 ly maintained and receive proper treatment. A lsssee
 of a jack or stallion is not required by law to Fay the
 expense attached to the lease proceedlrg,the transpor-
 tation charged, or the care of the animal v:hileit is
 being transported. The jacks and stallions inspector
 must sea that th6 animals are rroFerly cared for when
 they are not in tiie Dossession of the lessee or when
 they are being transferred from one less66 t0 another,
 if and when such transfers occur.
      We have exhaustively treated the Jack-Stallion
 Appropriationunder Senate Bill f,27in our opinion
 h'o.O-1220. Giving effect to the$overnor's veto, we
 held that there were a specific ap+O~SiatiOE Of 318CO.
 per year for an inspector (6I+-b),and 31950. a year for
 rent, heat, light, postags, printing, telenhons, sup-
 plies, and contingent, etc., and in addition to the
 itenized appropriation,a lump sum ap~rcpriationof "all
 fees and/or unexpended bainnces" in the Jack-Stallicn
 mnd "for the enfcrc6nent" of IJ,ouseBill 12.
Honk.J. E. I:?cDonald,
                    Commissioner,page 5

     The questicn before us is vhether or not zcnles
in the $195C. iten designated as "rent, light, heat,
postage, printing, telephone, supplies and contin!Tent"
(underscorikzours) may be used by the Coz2issicserof
Agriculture in c?eetirSthe responsibilitiesiaposed upon
hiraunder B!.9. 12 in the placegent and transportation
of the state-omed jacks@nd stallions scd in taking
care of expenses incurred in gaking placement and trans-
portation.
     XxI;ensesconnectedv:ith-theleasing,  plscezeht,
and transgortationof jacks and stallicns, such as gaso-
line, oil, car and trailer repairs, are necessary and
essential to the enforcementof B. B. 12. Such expenses
are difficult to estimte and itemize, Yet they were
definitely rrithinthe contemplationof the Legislature.
As such they fall pl~.ocerly
                           within the category of con-
tincent funds v:hichare to be spent not for enumerated
item or purposes, but for contingenciesnot capable
of being specificallyand definitely set cut by the
Legislature.
          As for tmveling expenses incui-rediz~connection
with leasing, placement and transportaticn,we refer
you to conference opinion Ko. 3Oe9 of this Department
written by Hon. Richard K. Fairchild. This opinion
authorizes traveling expenses to be-paid out of "contingent
expenses" where a de>artnent or division of a department
is not provided specificallywith an ite;lfor "traveling
expenses." On the basis of this opinion the Department
of Agriculture my use the "contingent fund" of the
Jack-Stallion Division for traveling eXpeI?.Ses,   such as
mileage, roox and seals, incurred in the leasing, trans-
portation      ahd ylacezent of state-omed jacks and stallions.
     Tmsting that we have fully enmered ycur inquiry;        .
we are
                             Very truly yours
                             ATTGR$iZiY
                                     GEr3F.X OF TXAS


                                           Dick Stout
                                            Assl~tant
DS:ob    AFFF?.OVBD
                 CC?'.4, 1939         ,p~o~fi.Do~J.?jIONCC:f,lITT=
                                      BY B. y:. B , CKZXW